NO. 07-07-0069-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 15, 2007
                          ______________________________

                                 KEVIN L. JONES, SR.,

                                                                      Appellant

                                             v.

               TRAVIS COUNTY ADULT PROBATION DEPARTMENT
              a/k/a TRAVIS COUNTY COMMUNITY SUPERVISION AND
                         CORRECTIONS DEPARTMENT,

                                                                      Appellee
                        _________________________________

              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY;

             NO. D-1-GN-06-001983; HON. GISELA TRIANA, PRESIDING
                      _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Kevin L. Jones, Sr., an indigent inmate, appeals from orders granting a plea to the

jurisdiction filed by the Travis County Adult Probation Department a/k/a Travis County

Community Supervision and Corrections Department (TCAPD). The latter was sued for

monetary damages and injunctive relief due to its purported failure to inform Jones that his

criminal conviction had been affirmed by the Third Court of Appeals. This, in turn,
effectively denied him the opportunity to timely initiate a petition for discretionary review,

so he alleged. TCAPD filed a plea to the jurisdiction contending that the lawsuit was

barred by sovereign immunity, which plea the trial court granted. Though his appellate

contentions are somewhat confusing, we construe them as attacking the trial court’s

decision. Simply put, he believes that the trial court had jurisdiction to entertain the action.

We disagree and affirm the order.1

        Counties, as subdivisions of the state, enjoy sovereign immunity from suit. Reed

v. Prince, 194 S.W.3d 101, 103 (Tex. App.–Texarkana 2006, pet. denied). Yet, there are

two exceptions to this rule. One involves the recompense of injury caused by an employee

acting within the scope of his employment and arising from the operation or use of a motor

vehicle or motor driven equipment. TEX . CIV. PRAC . & REM . CODE §101.021(1) (Vernon

2005). The other involves the recompense of injury caused by a condition or use of

tangible personal or real property if the governmental unit would, as a private person, be

liable to the claimant. Id.§101.021(2). Moreover, to pierce the shield resurrected by

sovereign immunity, the plaintiff generally must allege, in his live pleading, facts illustrating

a cause of action within the parameters of §101.021(1) or (2).2 City of Lubbock v. Rule,


        1
          TCAPD m oved to dism iss this appeal contending that we have no jurisdiction over it. This is
purportedly so since Travis County falls outside our geographic district. Though the m atter began in Travis
County and that county is outside the district overseen by the Seventh Court of Appeals, the appeal was
transferred to us by order of the Texas Suprem e Court. See T EX . G O V ’T C OD E A N N . §73.001 (Vernon 2005)
(granting the suprem e court the authority to transfer cases from one court of appeals to another at any tim e
that there is good cause for the transfer). W e take judicial notice of that order and further note that TCAPD
did not challenge the propriety of it. Nor did it question whether good cause existed for its execution. W e,
therefore, overrule the m otion to dism iss.

        2
          W e note that appellant invoked 42 U.S.C. §1981 in his pleading. That statute im plicates concepts
of equal protection and prohibits discrim ination. It being federal, we assum e for purposes of argum ent alone
that a claim im plicating facts and conduct within its scope could survive attack levied on the basis of state
com m on law notions of sovereign im m unity. But, even if it did, that m atters not for one invoking it would still
have to allege facts illustrating a cause of action within the scope of the statute. City of Lubbock v. Rule, 68

                                                         2
68 S.W.3d 853, 857 (Tex. App.–Amarillo 2002, no pet.), overruled in part on other grounds

by State v. Shumate, 199 S.W.3d 279 (Tex. 2006). Jones has not done that. His

allegations regarding the failure to notify implicate neither a motor vehicle, motor driven

equipment, realty, nor tangible personalty. Thus, the trial court accurately concluded that

he pled no cause of action which could survive the bar of sovereign immunity.

        Accordingly, the orders dismissing his suit are affirmed.



                                                          Brian Quinn
                                                          Chief Justice




S.W .3d 853, 857 (Tex. App.–Am arillo 2002, no pet.), overruled in part on other grounds by State v. Shumate,
199 S.W .3d 279 (Tex. 2006). And, Jones did not do that. Sim ply put, he did not allege that the action of
which he com plains resulted from discrim ination.

                                                     3